      Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 1 of 8 PageID #: 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,               )
                                        )
                     Plaintiff,         )
                                        )
                                                         2:19-cv-00237
      v.                                )           No. ______________________
                                        )           Judge:____________________
                                        )
HOWARD BOSTIC,                          )
1304 Kanawha Ave., Dunbar, WV, 25064    )
                                        )
HIROKO BOSTIC,                          )
1304 Kanawha Ave., Dunbar, WV, 25064    )
                                        )
      And,                              )
                                        )
STATE OF WEST VIRGINIA                  )
STATE TAX DEPARTMENT,                   )
      Compliance Division, AMU          )
1001 Lee St. & 1124 Smith St.,          )
Charleston, WV                          )
                                        )
                     Defendants.        )
_______________________________________ )

                      COMPLAINT FOR FEDERAL TAXES
                    AND TO FORECLOSE FEDERAL TAX LIENS

       The United States of America, with the authorization of the Secretary of the

Treasury, and at the direction of the Attorney General, brings this action to collect the

federal tax liabilities of Howard K. Bostic and Hiroko Bostic, and to enforce the

corresponding liens against certain real property located in Kanawha County, West

Virginia.
      Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 2 of 8 PageID #: 2



                                  JURISDICTION & VENUE

       1.        Jurisdiction over this action is proper under 28 U.S.C. §§ 1340 and 1345 as

well as under 26 U.S.C. §§ 7402 & 7403.

       2.        Venue is proper in this Court pursuant to 28 U.S.C. § 1396.

                                           PARTIES

       3.        Plaintiff is the United States of America.

       4.        Defendant Howard Bostic resides in Dunbar, West Virginia, within the

jurisdiction of this Court.

       5.        Defendant Hiroko Bostic resides in Dunbar, West Virginia, within the

jurisdiction of this Court.

       6.        Defendant State of New Jersey, State Tax Department, Compliance

Division, AMU, Charleston, West Virginia may assert an interest in the Real Property.

                  COUNT I – REDUCE FEDERAL INCOME TAX
            ASSESSMENTS TO JUDGMENT AGAINST HOWARD BOSTIC

       7.        The United States incorporates by reference the allegations of Paragraphs

1 to 6 herein.

       8.        A delegate of the Secretary of the Treasury, on each date listed below,

made assessments against Defendant Harold Bostic for his unpaid federal income tax

(Form 1040) liabilities. All related notices of federal tax lien were filed on the dates and

locations indicated in the below table.




                                                2
     Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 3 of 8 PageID #: 3



                           Original                                       Accrued
 Type of
                             Total      Lien Filing   Unpaid Assessed    Penalties &   Total Unpaid
 Tax and         Date of
                          Assessment     Date and         Balance        Interest to   Balance as of
   Tax         Assessment
                           Amount        Location      as of 3/25/2019    3/25/2019      3/25/2019
 Period
Form 1040                                Cty Clerk
               11/8/2010   $94,600.23   Kanawha Cty     $123,739.24       $2,565.22     $126,304.46
   2005                                  3/18/2011
Form 1040                                Cty Clerk
               5/18/2009   $75,414.38   Kanawha Cty     $111,176.93       $2,304.79     $113,481.72
   2006                                  3/18/2011
Form 1040                                Cty Clerk
                1/9/2012   $92,996.28   Kanawha Cty     $119,608.80       $2,479.60     $122,088.40
   2007                                  5/4/2012
Form 1040                                Cty Clerk
                1/9/2012   $82,758.47   Kanawha Cty     $110,382.37       $2,288.33     $112,670.70
   2008                                  5/4/2012
Form 1040                                Cty Clerk
               6/17/2013   $52,860.64   Kanawha Cty      $66,583.52       $1,380.33     $67,963.85
   2009                                  5/16/2016
Form 1040                                Cty Clerk
               6/17/2013   $52,081.27   Kanawha Cty      $68,045.81       $1,410.65     $69,456.46
  2010                                   5/16/2016

                                                                          TOTAL         $611,965.59




         9.       Notice and demand for payment of the tax assessments described above

in Paragraph 8 was given to Defendant Howard Bostic.

         10.      Defendant Howard Bostic has failed to pay the United States the full

amount owed as a result of the tax assessments described above in Paragraph 8.

         11.      By reason of the foregoing, Defendant Howard Bostic was indebted to the

United States for federal income taxes, penalties, and interest for the amount of

$611,965.59 as of March 25, 2019, plus interest, penalties, and costs that have accrued

and will continue to accrue according to law subsequent to that date.




                                                  3
      Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 4 of 8 PageID #: 4



                      COUNT II – REDUCE JOINT
       FEDERAL INCOME TAX ASSESSMENTS TO JUDGMENT AGAINST
                 HOWARD BOSTIC AND HIROKO BOSTIC

       12.    The United States incorporates by reference the allegations of Paragraphs

1 to 11 herein.

       13.    For the tax years 2011, 2012, 2013, 2014, 2015, Defendants Howard Bostic

and Hiroko Bostic filed joint federal income tax returns. On each date listed below, a

delegate of the Secretary of the Treasury made assessments in accordance with law

against Defendants Howard Bostic and Hiroko Bostic for their unpaid federal income

tax (Form 1040) liabilities. All related notices of federal tax lien were filed on the dates

and locations indicated in the below table.

 Type of                Original                                        Accrued
                                                    Unpaid Assessed                  Total Unpaid
 Tax and    Date of       Total       Lien Filing                      Penalties &
                                                        Balance                      Balance as of
   Tax    Assessment   Assessment      Date and                        Interest to
                                                     as of 3/25/2019                   3/25/2019
 Period                 Amount         Location                         3/25/2019
Form 1040                              Cty Clerk
          9/24/2012     $10,720.68   Kanawha Cty       $14,391.56        $298.35      $14,689.91
   2011                               5/16/2016
Form 1040                              Cty Clerk
          7/11/2016      $911.47     Kanawha Cty       $1,040.91         $21.58        $1,062.49
   2012                                9/7/2016
Form 1040                              Cty Clerk
          7/11/2016     $18,182.29   Kanawha Cty       $21,600.29        $447.80      $22,048.09
   2013                                9/7/2016
Form 1040                              Cty Clerk
          7/11/2016     $15,704.57   Kanawha Cty       $19,445.44        $403.12      $19,848.56
   2014                                9/7/2016
Form 1040                              Cty Clerk
          7/18/2016     $10,948.03   Kanawha Cty       $14,364.04        $297.98      $14,661.82
   2015                                9/7/2016

                                                                        TOTAL         $72,310.87




                                               4
        Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 5 of 8 PageID #: 5



        14.   Notice and demand for payment of the tax assessments described above

in Paragraph 13 was given to Defendants Howard Bostic and Hiroko Bostic.

        15.   Defendants Howard Bostic and Hiroko Bostic have failed to pay the

United States the full amount owed as a result of the tax assessments described above in

Paragraph 13.

        16.   By reason of the foregoing, Defendants Howard Bostic and Hiroko Bostic

were jointly indebted to the United States for federal income taxes, penalties, and

interest for the amount of $72,310.87 as of March 25, 2019, plus interest, penalties, and

costs that have accrued and will continue to accrue according to law subsequent to that

date.

                    COUNT III – FORECLOSURE OF TAX LIENS

        17.   The United States incorporates by reference the allegations of Paragraphs

1 to 16.

        18.   By reason of the assessments described in Paragraphs 8 and 13, and

pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens arose in favor of the United

States as of the dates of the assessments, and attached to all property and rights to

property of Defendants then owned or thereafter acquired by them, including the Real

Property described in paragraph 19, below.

        19.   On or about April 27, 1998, Defendants Howard Bostic and Hiroko Bostic

acquired by deed the Real Property that is the subject of this action. The Real Property

is located at 1304 Kanawha Avenue, Dunbar, West Virginia, and is improved with a

single-family home. The Real Property is more particularly described as:


                                             5
Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 6 of 8 PageID #: 6



TRACT ONE: All that certain lot or parcel of land located in Block “S”, as shown
on the Map of Dunbar of record in the Office of the Clerk of the County
Commission of Kanawha County, West Virginia, in Map Book No. 1, at page 146,
fronting fifty (50) feet on the northerly line of Kanawha Avenue and extending
back therefrom between parallel lines on hundred twenty (120) feet to an alley,
being designated as Lot No. Two Hundred Seventy-Eight (278) of Block “S” of
said City of Dunbar, as shown on that certain map entitled “Map Showing Lots
276 and 279, Block S, Dunbar, Kanawha County, West Virginia, as owned,
occupied and claimed by their Respective Owners”, made by James Sell,
R.P.C.E., dated August 24, 1959, and of record in the aforesaid Clerk’s Office in
Deed Book No. 932, at page 250.

TRACT TWO: A parcel of land fifty feet in length lying immediately opposite
Lot No. 278 of Block “S” of the City of Dunbar, which is bounded on the east by
the easterly line of the said Lot No. 278 of Block “S”, extended to the low
watermark of the Kanawha River; on the west by the westerly sideline of the said
Lot No. 278 of Block “S”, extended to the low watermark of the Kanawha River;
on the north by the southerly sideline of Kanawha Avenue, as shown on the map
of the City of Dunbar of record in the aforesaid Clerk’s office in Map Book 2, at
page 88.

TRACT THREE: All that certain lot or parcel of land situate in the City of
Dunbar, Kanawha County, West Virginia, being a portion of the riverbank along
the north side of the Kanawha River, and being a part of said riverbank, 50 feet in
length, lying immediately opposite Lot No. 279 of Block “S” of the said City of
Dunbar as shown on the map of the City of Dunbar of record in the Office of the
Clerk of the County Commission of Kanawha County, West Virginia, in Map
Book 2, at page 88; the parcel hereby conveyed being bounded on the east by the
easterly sideline of the said Lot No. 279 of Block “S”, extended to the low water
mark of the Kanawha River; on the south by the low water mark of the northerly
side of the Kanawha River; on the west by the westerly sideline of the said Lot
No. 279 of Block “S”, extended to the low water mark of the Kanawha River; on
the north by the southerly sideline of Kanawha Avenue as shown on the map
aforesaid.

TRACT FOUR: All its right, title, interest, and claim in and to all of that certain
strip of land situate in the City of Dunbar, Kanawha County, West Virginia, and
being more particularly bounded and described as being that certain 60’ street
known and designated as Kanawha Avenue which lies directly south of Lot 278
and fronting 50’ on the said Kanawha Avenue within Block No. S as shown on
that certain map of the City of Dunbar which said map is of record in the Office
of the Clerk of the County Commission of Kanawha County, West Virginia in the
map books thereof, described on a map as shown and laid down on the revised


                                     6
     Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 7 of 8 PageID #: 7



      map of said City of Dunbar and additions thereto filed and of record in the Office
      of the Clerk of the County Commission of Kanawha County, West Virginia, in
      Photostatic Map Book 1, at page 157

      20.    The United States is entitled to have the tax liens described in Paragraphs

8 and 13 foreclosed against the Real Property described in Paragraph 19, and that Real

Property should be sold to satisfy the unpaid balance of assessments and all accrued

statutory additions to tax as provided by law.

      WHEREFORE, the United States prays that:

      A.     As to Count II, that the Court grant judgment in favor of the United States

             and jointly against Defendants Howard Bostic and Hiroko Bostic in the

             amount of $72,310.87, as of March 25, 2019, plus statutory additions to tax

             that have and will accrue according to law after that date;

      B.     As to Count I, that the Court grant judgment in favor of the United States

             and against Defendant Howard Bostic in the amount of $611,965.59,

             as of March 25, 2019, plus statutory additions to tax that have and will

             accrue according to law after that date;

      C.     As to Count III, that the Court adjudge, determine, and decree that the

             United States holds valid and subsisting tax liens, by virtue of the tax

             assessments described in Paragraphs 8 and 13, and that encumber the Real

             Property described in Paragraph 19; that the Court adjudge, determine,

             and decree that said tax liens of the United States attaching to the Real

             Property be foreclosed; that the Real Property be sold by judicial sale

             according to law, free and clear of any rights, title, liens, claims, or


                                             7
     Case 2:19-cv-00237 Document 1 Filed 04/01/19 Page 8 of 8 PageID #: 8



             interests of the Defendants herein; that this Court order that the proceeds

             of the sale of the Real Property be distributed first to the expenses of the

             sale; and second in accordance with the interests of the parties herein as

             determined by the Court, including to the United States in partial

             satisfaction of the unpaid tax liabilities described in Paragraphs 8 and 13

             above; and including that any party who does not appear and assert an

             interest shall be adjudged, determined, and decreed not to have an

             interest in the Real Property;

      D.     That this Court award the United States its costs and fees and grant

             such other and further relief as the Court deems just and proper.

Dated: April 1, 2019                     RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General

                                         /s/ Joseph E. Hunsader_______________
                                         JOSEPH E. HUNSADER
                                         D.C. Bar #453328
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         Post Office Box 227
                                         Ben Franklin Station
                                         Washington, D.C. 20044
OF COUNSEL:                              Tel: (202) 514-0472
MICHAEL B. STUART                        Facsimile: (202) 514-6866
United States Attorney                   Email: joseph.e.hunsader@usdoj.gov




                                              8
                           Case 2:19-cv-00237 Document 1-1 Filed 04/01/19 Page 1 of 1 PageID #: 9
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    HOWARD BOSTIC; HIROKO BOSTIC; STATE OF WEST VIRGINIA,
                                                                                                            STATE TAX DEPARTMENT
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Kanawha County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Joseph E. Hunsader; U.S. Dep't of Justice, Tax Division, CTE;
Ben Franklin Station - PO Box 227; Washington DC 20044
Tel: 202-514-0472

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. sections 7402, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           REDUCE FEDERAL TAX ASSESSMENTS TO JUDGMENT and to FORECLOSE FEDERAL TAX LIENS
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         673,826.93                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/18/2019                                                              /s/Joseph E. Hunsader
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
               Case 2:19-cv-00237 Document 1-2 Filed 04/01/19 Page 1 of 2 PageID #: 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District
                                                    __________         of of
                                                                District  West  Virginia
                                                                             __________

             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 HOWARD BOSTIC; HIROKO BOSTIC; and STATE                              )
 OF WEST VIRGINIA, STATE TAX DEPARTMENT                               )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           HOWARD BOSTIC
                                           1304 Kanawha Avenue
                                           Dunbar, WV 25064




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Joseph E. Hunsader, Trial Attorney
                                           US Dep't of Justice, Tax Division, CTE
                                           Ben Franklin Station - PO Box 227
                                           Washington, DC 20044
                                           Tel: 202-514-0472

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                Case 2:19-cv-00237 Document 1-2 Filed 04/01/19 Page 2 of 2 PageID #: 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
               Case 2:19-cv-00237 Document 1-3 Filed 04/01/19 Page 1 of 2 PageID #: 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District
                                                    __________         of of
                                                                District  West  Virginia
                                                                             __________

             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 HOWARD BOSTIC; HIROKO BOSTIC; and STATE                              )
 OF WEST VIRGINIA, STATE TAX DEPARTMENT                               )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           HIROKO BOSTIC
                                           1304 Kanawha Avenue
                                           Dunbar, WV 25064




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Joseph E. Hunsader, Trial Attorney
                                           US Dep't of Justice, Tax Division, CTE
                                           Ben Franklin Station - PO Box 227
                                           Washington, DC 20044
                                           Tel: 202-514-0472

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                Case 2:19-cv-00237 Document 1-3 Filed 04/01/19 Page 2 of 2 PageID #: 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
               Case 2:19-cv-00237 Document 1-4 Filed 04/01/19 Page 1 of 2 PageID #: 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District
                                                    __________         of of
                                                                District  West  Virginia
                                                                             __________

             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 HOWARD BOSTIC; HIROKO BOSTIC; and STATE                              )
 OF WEST VIRGINIA, STATE TAX DEPARTMENT                               )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           STATE OF WEST VIRGINIA, STATE TAX DEPARTMENT, Compliance Div., AMU
                                           1001 Lee Street E. and/or 1124 Smith Street
                                           Charleston, West Virginia




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Joseph E. Hunsader, Trial Attorney
                                           US Dep't of Justice, Tax Division, CTE
                                           Ben Franklin Station - PO Box 227
                                           Washington, DC 20044
                                           Tel: 202-514-0472

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                Case 2:19-cv-00237 Document 1-4 Filed 04/01/19 Page 2 of 2 PageID #: 15

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
